Citation Nr: 1628467	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 10, 2010, for the award of service connection for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1973 and from January 1991 to October 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for PTSD and granted service connection for diabetes mellitus effective February 10, 2010.  In April 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing he was granted a 30-day abeyance period for the submission of additional evidence.  Additional evidence was received, including May 2010 medical records pertaining to diabetes mellitus.  [The Board notes that while the Veteran did not explicitly waive RO initial review of the submission, such need not be assumed or elicited, as the submission are duplicates of what was already in the record.]  In May 2016, VA received correspondence from the Veteran indicating that he wished to waive the remainder of the 30-day abeyance period.    

At the hearing the Veteran indicated that he had dismissed his representative, and would be representing himself.  Thereafter (on the same day as the hearing) the Veteran's representative submitted argument on his behalf.  As the Veteran has not provided a written dismissal of the representative, the Board finds that he continues to be represented by VFW.

The claim of service connection for a psychiatric disability was initially developed and adjudicated as a claim of service connection for PTSD.  As a claim of service connection for a particular psychiatric disability encompasses all psychiatric disability, however diagnosed, the issue is characterized (and addressed) as stated on the preceding page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of an acquired and compensable psychiatric disability (to include PTSD); his alcohol and drug abuse, diagnosed by history, are not compensable disabilities.  

2.  An unappealed January 2002 rating decision denied the Veteran service connection for diabetes mellitus; he did not submit new and material evidence within the following year. 

3.  Following the January 2002 rating decision, the first communication from the Veteran expressing seeking service connection for type 2 diabetes mellitus was received by VA on February 10, 2010.    


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2015).

2.  An effective date prior to February 10, 2010, for the award of service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in February and March 2010.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2016 hearing, the undersigned discussed the evidence that is needed to substantiate a claim of service connection for a psychiatric disability and explained the law governing effective dates of awards of service connection and what would warrant an earlier effective date for the award of service connection for type 2 diabetes mellitus.  The Veteran was afforded a 30-day abeyance period for submission of additional evidence; he submitted duplicate evidence.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA psychiatric examinations in March 2010 and April 2012.  The Board finds the April 2012 examination report adequate for adjudication purposes; it reflects familiarity with the entire record, describes a thorough examination, and includes adequate rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  It is not alleged that any pertinent evidence remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim of service connection for a psychiatric disability.  

Regarding the claim for an earlier effective date, the rating decision on appeal granted service connection and assigned an effective date for the award.  A May 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for a Psychiatric Disability (Including PTSD)

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
Compensation is not payable for disability due to (primary) alcohol or drug abuse.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2014).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service records show he served in Vietnam, and was awarded a Purple Heart medal, and served in Southwest Asia in 1991, receiving the Combat Infantryman Badge.  His STRs are silent for psychiatric complaints, treatment, or diagnosis.  An October 1970 STR notes that the Veteran had a "problem at home" and requested to be discharged; it was noted that he did not have a psychiatric problem, but was referred to a chaplain.  On April 1973 service separation examination, psychiatric clinical evaluation was normal.  On February 1987 and July 1997 Army Reserve enlistment examinations, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort; psychiatric clinical evaluations were normal.  Postservice treatment records do not show a compensable acquired psychiatric disability.  

The Veteran was afforded two VA psychiatric examinations.  On March 2010 VA examination, the diagnoses were alcohol dependence by history, cocaine abuse, marijuana abuse, manic disorder, recurrent, mild, and pathological gambling by history.  The examiner explained: 

"This is a veteran who appeared to state that he had been told he had had post-traumatic stress disorder, but there are no symptoms or signs of this reported disorder.  The veteran has had extensive difficulties with dependence on alcohol, abuse of polysubstances, pathological gambling that led to severe financial difficulties and an indication by the veteran of multiple 'outside' relationships and children.  His family history is indicative of an increased risk for a mood disorder and at the time of this evaluation the veteran appears to be manic with a history, according to the veteran, of increased mood difficulties in the wintertime... The Veteran does not meet the DSM-IV criteria for PTSD today.  No behavioral, social changes, re-experiencing, heightened psychological arousal due to service.  Frequency was rare.  Severity was mild.  Duration of symptoms lasts minutes.  Employment time lost from work rarely more than an hour.  No impairment of thought processes, social functioning or post military stressors.  No alcohol or substance abuse reported.  The veteran can manage his VA benefits."  

In February 2011 the Veteran reported that he was being treated for PTSD at Hines VA Medical Center (VAMC).  His treatment records from Hines VAMC (found in 'Virtual VA') were secured, and do not show any psychiatric treatment.  Conversely, a December 2010 Hines VAMC record notes that he denied depression and anxiety, and an April 2012 neuropsychology evaluation report notes that he completed the MINI Neuropsychiatric Inventory used to assess all the symptoms listed in the criteria for 15 major Axis 1 diagnostic categories, one Axis II disorder, and suicidality; his responses were inconsistent with the presence of a psychiatric disturbance, to include PTSD.  Overall, he was noted to be psychiatrically stable.     

On April 2012 VA psychiatric examination, it was found that the Veteran did not meet the diagnostic criteria for an acquired psychiatric disability under DSM-IV (then in effect; VA has since incorporated use of DSM-V).  The examiner explained that the "Veteran has a chronic history of alcohol and cocaine dependence.  He used both substances daily to most days from 1999 to 2009.  He went to rehab in 2009 and has been clean and sober since then.  Historically, his drug and alcohol use caused legal, relationship and work related problems.  Presently, there is no impairment since he's abstinent."  It was noted  that the Veteran denied mental health treatment before or during service, and that depression screens in February 2006, December 2009, June 2010, March 2011, and March 2012 were negative; PTSD screens in September 2008, June 2010, March 2011, and March 2012 were negative.  The Veteran denied taking any psychiatric medication and reported that he had not attempted suicide or been hospitalized for mental health reasons.  The examiner noted that a review of his VA records did not show a history of VA psychiatric treatment.  The diagnosis was alcohol and cocaine dependence, in full sustained remission.  The examiner noted some signs and symptoms of bipolar disorder including pressured and rapid speech and rambling/racing thoughts, but indicated that the Veteran does not meet the full criteria for a diagnosis of bipolar disorder.

As the Veteran served in combat, it is well-established and is not in dispute that he was exposed to a stressor event in service.  However, the initial threshold requirement that must be satisfied to substantiate this claim is that there must be competent evidence that he has a compensable acquired psychiatric disability (the disability for which service connection is sought).  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).    

The evidence does not show that the Veteran has or at any time during the pendency of the instant claim has had an unequivocal diagnosis of an acquired psychiatric disability.  In a February 2010 statement he asserted that he has PTSD.  While he is competent to describe lay discernible psychiatric symptoms, he is not competent to establish by his own opinion that his symptoms observed reflect an underlying diagnosis of PTSD.  The diagnosis of a psychiatric disability is a complex medical question beyond the scope of general knowledge or lay observation.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   He is a layperson, and does not cite to supporting medical opinion or medical treatise evidence.  And while a March 2010 examiner noted mild recurrent manic disorder the examiner found no impairment of thought processes or social functioning (and that the Veteran did not meet the criteria for a diagnosis of PTSD, which was the primary focus of the examination).  

At the April 2016 hearing before the Board, the Veteran testified that he was not receiving psychiatric treatment.  At the conclusion of the hearing, the undersigned explained that to establish service connection for a psychiatric disability he must show a diagnosis of an acquired psychiatric disability during the pendency of the instant claim.  He acknowledged that he understood that a clinical diagnosis is needed to substantiate his claim.  He stated, "Yes sir.  I know what I gotta do."  He has not submitted any additional evidence pertaining to the claim of service connection for a psychiatric disability.  

The only competent medical evidence in the record regarding whether the Veteran has or has had a diagnosis of an acquired (and compensable) psychiatric disability is in the reports of the VA psychiatric examinations in March 2010 and April 2012 (buttressed by the psychological testing in April 2012), none of which found a compensable acquired psychiatric disability.  These reports, in particular the April 2012 report, are by medical professionals and are competent and probative evidence regarding whether or not the Veteran has an acquired psychiatric disability, and in particular PTSD.  As there is no competent evidence to the contrary, they are persuasive.  Accordingly, the threshold legal requirement for substantiating a claim of service connection for a psychiatric disability is not met, and service connection for a psychiatric disability, to include PTSD, is not warranted.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, supra; McClain v. Nicholson, supra.    

The Board notes the diagnoses in the record of alcohol, cocaine, and marijuana abuse, by history and now in remission.  Governing law specifically prohibits compensation for disability due to primary alcohol abuse and abuse of drugs.  See 38 U.S.C.A. § 1110. 

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

[The Veteran is advised that a future diagnosis of an acquired psychiatric disability, and in particular PTSD, may be a basis for reopening this claim.]  
  


Earlier Effective Date for Type 2 Diabetes Mellitus

An unappealed January 2002 rating decision denied the Veteran service connection for type 2 diabetes mellitus ( essentially on a finding such disability was not shown).  New and material evidence was not received within the following year.  Accordingly that decision is final.  38 U.S.C.A. § 7105 (West 2014).  

Governing law provides that when there is a final rating decision that denied a claim of service connection for the disability, the effective date of an award of service connection based on the claim being reopened may not be earlier than the date of receipt of the application to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Nelson v. Principi, 18 Vet. App. 407, 409 (2004) and Waddell v. Brown, 5 Vet. App. 454, 456 (1993), noting that the effective date of an award for a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  [An earlier effective date for an award of service connection following a final rating decision denial of service connection for the same disability may alternatively be established by establishing there was clear and unmistakable error (CUE) in the prior decision.  38 C.F.R. § 3.105(a).  The Veteran and his representative have not filed a claim of CUE in the 2002 rating decision.]  

Accordingly the critical (and dispositive) question in this matter is when (after the January 2002 rating decision) the Veteran first filed a claim to reopen a claim of service connection for type 2 diabetes mellitus.  

Following the January 2002 rating decision the first communication received from the Veteran seeking service connection for diabetes is in a report of telephone contact on February 10, 2010 (and the RO awarded service connection from that date).  

In an October 2010 statement, the Veteran asserted his belief that he is entitled to "retro-active pay" or "restitutions" back to January 2001, the date of his initial claim for service connection that was denied in January 2002.  As is noted above the January 2002 final rating decision is a legal bar to an award of service connection prior to the date of that decision.  Alternatively, at the April 2016 Board hearing, the Veteran testified that he believed he submitted a claim to reopen in 2009.  The undersigned explained that such a claim was not shown in the record but that the appeal would be held in abeyance to allow him to submit evidence of such a claim.  The evidence received from the Veteran thereafter does not include any evidence or information showing or suggesting that he filed a claim to reopen prior to February 10, 2010.   

The Veteran has reported that he had diabetes diagnosed in approximately 2005, but he did not file a claim seeking service connection at that time.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  As the effective date of an award of service connection based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later, an effective date of 2005 is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against an effective date prior to February 10, 2010 for the award of service connection for type 2 diabetes mellitus, and that the appeal in this matter must be denied.


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

An effective date prior to February 10, 2010, for the award of service connection for type 2 diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


